DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 17/265,428 filed on 02/02/2021. Amendment filed on 03/16/2022 has been acknowledged. Claims 15-27, 29-32 are pending and have been considered below. Claims 1-14 and 28 have been cancelled.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no FR18 57279, filed on 08/03/2018.

Claim Objections
Claims 15 and 22 are objected to because of the following informalities:  
Claim 15 recites the claim term “ a third coupling system” in line 17.  There are no first or second coupling has been recited in claim 15.
Claim 22 recites the claim term “ each coupling system” in line 17.  Claim 22 depends on claim 15 and there is only one coupling system has been recited in claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 25, 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 25, the claim phrase “are different from each other” raises a question of understanding. Claim 25 recites that both coupling are different and both are dog clutches. It is unclear how these two couplings are different when they are dog clutches? Clarification is required.
Regarding claim 29, the first choice (before the “or”, line 3) is already in claim 15. The second choice (claim phrase after the “or”, line 3-5) raises a question of understanding. It is unclear what the second choice means, also if the second choice is picked that means there is no selective or non-selective coupling between the output shaft and the gearbox. Does it mean the clutch may be downstream of the gearbox, but that is not clear and it is unclear how the gearbox is connected to the output shaft? 
Clarification is required. In the art rejections below the claims are being treated as the clutch may be downstream of the gearbox or upstream of the gearbox.
Claim 30 has issues similar to claim 29 and are rejected for the same reasons as claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 20, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over BARENDRECHT (US 20130345019 A1)(hereinafter “BARENDRECHT”) in view Sato et al. (US 20140004987 A1)(hereinafter “Sato”)
Regarding claim 15, BARENDRECHT discloses a propulsion system (1.2, fig. 2) for a hybrid vehicle, comprising: 
a first electric propulsion motor (EM2) comprising a stator and a rotor (5) configured to rotate about an axis (e.g. axis of GE1 or GE2), the rotor including a first output shaft (GE1) defining a first torque output (GE1) of the first electric motor on one side of the stator and a second torque output (has no character numeral, e.g. (e.g. GE1, left side of EM2) of the electric motor which output is arranged on another side of the stator, the first and the second torque outputs being axially opposed; 
a second electric propulsion motor (EM1)  comprising a stator and a rotor (4) configured to rotate about an axis (e.g. axis of GE1 or GE2), the second electric propulsion motor including a second output shaft (GE2) with at least one torque output,
a first reducer (e.g. G2,Z3) configured to receive the torque supplied on the first torque output of the electric motor (via SK), the first reducer  including a first reduction ratio; 
a second reducer (e.g. G1, G3) configured to receive the torque supplied by the electric motor, the second reducer including a second reduction ratio,
a third coupling system (S1), which may or may not be selective, configured to couple the second torque output of the first electric motor to the torque output of the second electric motor.
and a differential (6) arranged in such a way as to receive at least one of: the torque passing via the first reducer, and the torque passing via the second reducer.
However, BARENDRECHT fails to disclose that the vehicle is an electric vehicle.
Sato discloses a propulsion system (1, fig. 4) for an electric vehicle (see para 05 -06).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify BARENDRECHT to employ the concept of an electric vehicle in view of Sato in order to provide a vehicular drive system which has a reduced degree of design limitation in the position of installation of an electric motor provided to generate a drive force to be transmitted to drive wheels. It is noted that the electric machines of Barendrecht are design to be the sole motive force for the vehicle in some situations.
Regarding claim 20, BARENDRECHT/Sato discloses the propulsion system according to claim 15, BARENDRECHT further discloses wherein  the torque output of the second output shaft (e.g. GE2) is on just one side of the stator and the torque output of the second output shaft is connected to the second reduction gearbox (e.g. G1, G3) and is coupled to the second torque output (e.g. GE1, left side of EM2) of the first electric motor (EM2) via the third coupling system (S1).
Regarding claim 22, BARENDRECHT/Sato discloses the propulsion system according to the claim 15, BARENDRECHT further discloses wherein the third coupling system employs a clutch. (e.g. claw clutch, see para 73)
Regarding claim 27, BARENDRECHT/Sato discloses the system as claimed in claim 15, BARENDRECHT further discloses wherein the axis of rotation of the first output shaft (GE1) is coincident with the axis of rotation of the second output shaft (GE2).

Allowable Subject Matter

Claims 16-18, 21, 23-26 and 29-30 are objected to as been dependent upon a rejection base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the prior art does not disclose or render obvious wherein the first reducer is connected to the first torque output of the first electric motor via a first selective coupling system, or the propulsion system comprises a first selective coupling system connected to the first torque output via the first reducer, in combination with the other elements required by the claim.
For example, prior art of record Sato et al. (US 20140004987 A1) discloses wherein the first reducer (16) is connected to the first torque output (34b) of the first electric motor via a first selective coupling system (C2), or the propulsion system comprises a first selective coupling system connected to the first torque output via the first reducer.
Further, it would not have been obvious to have both modified BARENDRECHT to include a first selective coupling system, as this feature is best understood.
Claims 17-19 would be allowable as they depend on claim 16.
Regarding claim 21, the prior art does not disclose or render obvious discloses wherein the torque output of the second output shaft is connected to the second reducer via a second selective coupling system, or the system comprises a second selective coupling system connected to the torque output of the second output shaft via the second reduction gearbox (14), in combination with the other elements required by the claim.
For example, prior art of record Sato et al. (US 20140004987 A1) discloses wherein the torque output of the second output shaft is connected to the second reducer (14) via a second selective coupling system (C1), or the system comprises a second selective coupling system (C1) connected to the torque output of the second output shaft via the second reduction gearbox (14).
Further, it would not have been obvious to have both modified BARENDRECHT to include a second selective coupling system, as this feature is best understood.
Claim 21 would be allowable as they depend on claim 20.
Regarding claims 23, 24, 26, 29-30, the prior art does not disclose or render obvious discloses wherein the first reducers is connected to the first torque output of the first electric motor via a first selective coupling system or the propulsion system comprises a first selective coupling system connected to the first torque output via the first reducers, and the second reduction gearbox  is connected to the first torque output of the second electric motor via a second coupling system, or the propulsion system comprises a second coupling system connected to the first torque output of the second electric motor via the second reduction gearbox, 6Docket No. 535098US Preliminary Amendmentwherein the first coupling system and the second coupling system employ a clutch, and wherein the third coupling system employs a dog clutch or is non-selective, in combination with the other elements required by the claim.
For example, prior art of record 
Andreas (WO 2011060988 A1)(hereinafter”Andreas”) (Machine translation relied has been provided in non-final action)  discloses a propulsion system (1, fig. 1-2) for an electric vehicle, comprising: 
a first electric propulsion motor (3) comprising a stator (5a) and a rotor (6a) configured to rotate about an axis (axis of 7a), the rotor including a first output shaft (7a) defining a first torque output (left side of 6a) of the first electric motor on one side of the stator and a second torque output (right side of 6a) of the first electric motor which output is arranged on another side of the stator, the first and the second torque outputs being axially opposed; 
a second electric propulsion motor (4) comprising a stator (5b) and a rotor (6b) configured to rotate about an axis (e.g. axis of 7b), the rotor of the second electric propulsion motor including a second output shaft (7b)  with at least one torque output (left or right side of 6b); 
a first reducers (9a) configured to receive the torque supplied on the first torque output of the first electric motor, the first reduction gearbox including a first reduction ratio; 
a second reducers (9b) configured to receive the torque supplied by the second electric motor, the second reduction gearbox including a second reduction ratio; and 
a third coupling system (8), which may or may not be selective, configured to couple the second torque output of the first electric motor to the torque output of the second electric motor,
wherein the first reducers (9a) is connected to the first torque output of the first electric motor (3) via a first non-selective coupling system (direct connection to one another), or the propulsion system comprises a first non-selective coupling system connected to the first torque output via the first reducers, 
wherein the second output shaft includes a first torque output (right side of stator 5b) on one side of the stator and a second torque output (left side of stator 5b) on another side of the stator, the first and second torque outputs of the second output shaft being axially opposed,
 wherein the second reducers (9b) is connected to the first torque output of the second electric motor (4) , and the second torque output of the second electric motor is coupled via the third coupling system (8) to the second torque output of the first electric motor (3),
a control member (18, fig. 2, see para 25 of Andreas) configured to control the coupling system (8) so that the two electric motor part drives (3, 4) can be controlled separately from one another or together with the coupling system (8). (see para 25 of Andreas as attached)
Schwekutsch et al. (WO 2017160702 A1) discloses a propulsion system (fig.1, 5, page 3, para 6 to page 4, para 3), wherein a first electric motor (30), a second electric propulsion motor (32) configured to rotate about an axis (axis of 54) , the second electric propulsion motor including a second output shaft (54) with at least one torque output and a third coupling system, which may or may not be selective (e.g. 108), configured to couple the second torque output of the first electric motor to the torque output of the second electric motor so that the power from the first and second electrical machines can be controlled efficiently and thereby enhance performance of the propulsion system. (see page 2, para 3)
Mazzini et al. (US 20140076102 A1) discloses a propulsion system (1, fig. 1-6) wherein a first reduction gearbox (19, top, fig. 1 and 31, 6) is connected to a first electric motor (2, top, fig. 1) via a first coupling system (32, top, fig. 1), a second reduction gearbox (19, bottom, fig. 1 and 31, fig. 6) is connected to a first torque output of the second electric motor (2, bottom) via a second coupling system (32, bottom, fig. 1), or the propulsion system comprises a second coupling system (32, bottom, fig. 1) connected to the first torque output of the second electric motor (2, bottom, fig. 1) via the second reduction gearbox (e.g. 19, 31, bottom, fig. 1 and fig. 6)6Docket No. 535098US Preliminary Amendment 
wherein the first coupling system (32, top, fig. 1) and the second coupling system (32, bottom, fig. 1) employ a clutch, and wherein the third coupling system employs a friction clutch (4, fig. 1).
Sato discloses a propulsion system (1, fig. 4) for an electric vehicle,  discloses wherein the first reducer (16) is connected to the first torque output of the first electric motor (MG) via a first selective coupling system (C2), or the propulsion system comprises a first selective coupling system (C2) connected to the first torque output via the first reducer, 
wherein the torque output of the second output shaft is on just one side of the stator and the torque output of the second output shaft is connected to the second reducer (14) and is coupled to the second torque output of the first electric motor via the third coupling system, 
wherein the torque output of the second output shaft is connected to the second reduction gearbox (14) via a second selective coupling system (C1), or the system comprises a second selective coupling system (C1) connected to the torque output of the second output shaft via the second reducer (14), 
wherein the first coupling system and the second coupling system employ a clutch (see para 34 of Soto) and wherein the first and second coupling system (e.g. C1 and C2) are dog clutches. (See para 75 of Soto)
Baumgartner et al. (US 9403429 B2) discloses a coupling and decoupling means (fig. 1-4) wherein a dog clutch (6, col. 3, line 45-55) has been employed to adopt a coupling/decoupling position in which the rotation of the electric motor coupled/decoupled to/from the rotation of the hub, respectively; as a result, a sufficient torque can be transferred directly to ensure drive of a vehicle. (see col. 2, line 11-18 of  Baumgartner)
Further, it would not have been obvious to have both modified BARENDRECHT to include a second selective coupling system, as this feature is best understood.

Remarks and Response
Applicant's arguments filed on 03/16/2022 have been fully considered but they are partially persuasive per the reasons set forth below. The objections of the specification have been withdrawn since a substitute specification has been submitted on 3/16/2022. The 112(b) rejection on claims 15, 16, 19, 21, 23-26 and 31 previously set forth in the non-final office action mailed on 12/16/2021 have been withdrawn since those claims have been amended to address this indefiniteness rejection. However, the 112(b) rejection on claims 29 and 30 have been maintained.

Response to Arguments
Regarding claim 15, applicant argues “Applicants respectfully submit that the cited references fail to disclose or render obvious all of the features recited in amended independent Claim 15 ”. This is not persuasive new reference BARENDRECHT has been applied to address the newly added limitations. As such the examiner respectfully disagrees.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655